107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph C. KELLER, Appellant,v.William CLINTON, President of the United States, Appellee.
No. 96-3175.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 3, 1997.Filed Feb. 10, 1997.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Joseph C. Keller appeals the district court's1 Federal Rule of Civil Procedure 12(b)(1) dismissal of his action for lack of subject matter jurisdiction.  Having carefully reviewed the record and the parties' submissions, we conclude that the district court's judgment was clearly correct and that an extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri